Citation Nr: 1144488	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person.

2.  Entitlement to SMC by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's granddaughter



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to September 1945.  

This matter is on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's vision is not impaired to the point that his corrected visual acuity is 5/200 or less in both eyes, or that his concentric contraction of the visual field to 5 degrees or less.

2. The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, bathing, or feeding himself, nor is he unable to protect herself from the hazards and dangers of his daily environment.

3. The Veteran is over 65 years old, and has a combined disability rating of over 60 percent.



CONCLUSIONS OF LAW

1. The criteria for SMC by reason of the need for regular aid and attendance of another person have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).

2. The criteria for SMC by reason of being housebound have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements from family members explaining the functional limitations of his service-connected disabilities.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in October 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include his treatment history, and the statements made by the Veteran and other family members.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, with respect to entitlement to SMC based on being housebound, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to SMC Based on Aid and Attendance

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2011).  See 38 C.F.R. § 3.351(b), (c) (2011).

The criteria to be considered in establishing a factual need for aid and attendance include:
* the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* inability to attend to the wants of nature; or 
* incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  Instead, they must be based on the actual requirement of personal assistance from others. Id.

In this case, however, the evidence does not indicate that SMC is warranted based on the need for aid and attendance under 38 C.F.R. § 3.351 or 3.352.  As an initial matter, the evidence does not indicate that the Veteran has a corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  Specifically, at his VA examination in October 2008, the Veteran best corrected vision was observed to be not 5/200 or worse.  Moreover, he stated that he does a great deal of reading and that he is able to drive in his local area.  As such, while the evidence does not reflect the precise level of visual acuity, he engages in activities which would normally be expected to require adequate eyesight.  Therefore, the evidence does not indicate that he is "blind or so nearly blind" to warrant SMC under 38 C.F.R. § 3.351(c)(1) (2011).

Additionally, the evidence does not indicate that the Veteran was a patient in a nursing home because of mental and physical incapacity.  To the contrary, in an August 2008 statement, he established that he still lived in his own home, but would to move into a nursing home only in the event that his granddaughter could not take care of him.  SMC is not warranted on this basis either.

Next, the evidence does not indicate that a need for aid and attendance has been established on a factual basis.  38 C.F.R. § 3.352(a) (2011).  First, the evidence does not indicate that the Veteran is unable to dress or undress himself, nor is he unable to keep himself clean or presentable.   Specifically, at his hearing before the Board, he stated that "there's times" that he needs help getting in and out of the shower (T. at 5).  However, he did not suggest that he was unable to bathe by himself if necessary.  Moreover, his July 2008 aid and attendance evaluation noted that he was not unable to maintain his own hygiene.  

The Veteran also indicated at his hearing in September 2011 that he experiences difficulty putting on his clothes.  However, the inability to dress himself has not been shown.  Specifically, at his VA examination in October 2008, the examiner noted that the Veteran experienced "some difficulty" in putting on his clothes.  However, he did not state an inability to do so.  Thus, while the evidence does establish that he experiences difficulty in the areas of bathing and clothing himself, it does not show a complete inability to do so.  

The evidence also does not indicate that the Veteran has frequent need to adjust prosthetic or orthopedic equipment or that he is unable to feed himself.  In fact, despite his many service-connected disabilities, the evidence does not indicate that he uses any prosthetic or orthopedic equipment with the exception of a cane.  

Moreover, the evidence does not indicate that the Veteran is unable to feed himself.  Specifically, at his September 2011 hearing, he stated his granddaughter often prepares meals for him, or that he will heat up frozen meals in a microwave over (T. at 4).  However, he is claimed to be not unable to actually feed himself.  At worst, he sometimes has difficulty eating with his left hand due to nerve damage, but he did not claim to need actual help when eating (T. at 5).  To the contrary, while his granddaughter provides and prepares food, he appears to eat it by himself.  He also specifically stated that he eats simply prepared foods (such as cereal) by himself.  Additionally, at his VA examination in October 2008, his ability to feed himself was seen as normal.  

Additionally, regarding wants of nature, the evidence does not indicate that the Veteran is impaired in this manner.  Specifically, in his July 2008 aid and attendance evaluation, he was not observed to need help attending to any hygiene needs.  Moreover, at his VA examination in October 2008, his ability to use the toilet and his self-grooming abilities were both observed to be normal.  

Finally, the evidence does not indicate physical or mental incapacity requiring regular care and assistance in order to protect the Veteran from the hazards of his daily environment.  To the contrary, he appears to function rather independently.  Specifically, the VA examiner in October 2008 noted that the Veteran has some "unsure footing."  However, he is still able to walk at least a moderate distance of up to a "few hundred yards."  Moreover, the Veteran stated that he can walk to VFW meetings, local restaurants, and is even able to drive in the local area.  

Therefore, based on the clinical observations of the Veteran during the course of the appeal, the evidence does not indicate that there is justification for SMC under any of the three avenues of entitlement set forth in C.F.R. §§  3.351(b) and (c).   

In considering this claim, the Board has also considered the Veteran's statements in support of his claim. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, he is not competent to state how his symptoms should be applied to the applicable standards set forth by VA regulations.  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMC is evaluated, more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.

Entitlement to SMC by Reason of Being Housebound

If not in need of regular aid and attendance, a veteran may also be entitled to improved pension on the basis of being permanently housebound.  Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either:
* has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
* is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 
38 C.F.R. § 3.351(d).

As to the first theory of entitlement, while the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that "combined ratings to satisfy the second requirement but not the first").  Crucially, the requirement under section 1521(e) that the Veteran has a disability that is permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Regarding the second theory of entitlement, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Id. at 222.

In this case, the Board concludes that the Veteran meets the criteria for being permanently housebound under 38 C.F.R. § 3.351(d) (2011).  First, the evidence indicates that he was born in 1924, and is over 65 years old.  As such, evidence of a total disability is not required.  Additionally, the Veteran's personnel records indicate over 90 days of wartime service, and his combined disability rating exceeds 60 percent.  

Specifically, the Veteran is service-connected for PTSD (70 percent disabling), incomplete paralysis of the left radial nerve (40 percent), residuals of a shell fragment wound to the left humerus (30 percent), cold injury residuals in the lower extremities (30 percent for each extremity), tinnitus (10 percent), bilateral hearing loss (10 percent), Reynaud's Syndrome in the upper extremities (10 percent for each extremity) and residuals of a shell fragment wound to the left forearm (0 percent).  Thus, his total disability rating based on individual unemployability notwithstanding, the combined disability rating is 90 percent.  

Therefore, since the Veteran is over 65 years old, and since he has a combined disability rating is 60 percent or greater, the Veteran is entitled to SMC based on housebound status.


ORDER

SMC by reason of the need for regular aid and attendance of another person is denied.

SMC by reason of being housebound is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


